UNITED STATES DISTRICT COURT

:1**l?':T::l__::):_YI:T                         ._._...._..._x

ARACELIS POLANCO, as Administrator of the
ESTATE OF LAYLEEN CUBILETTE-POLANCO,

                                           Plaintiff,                   CITY DEFENDANTS'
                                                                        ANSWER TO CROSS
                          -agalnst-
                                                                        CLATMS OF
                                                                        DEFENDANT
THE CITY OF NEW YORK, COLLEEN VESSELL,
                                                                        SHEVONNE DAVIS
TYKISHA WILLIAMS, TALAYA GALES, BIANCA
GARCIA, SHEVONNE DAVIS, and JANE DOE,                                       19   CV 4623 (DLr) (SJB)
                                       Defendants




                Defendants   City of New York and Dr. Colleen Vessell (collectively "City

Defendants"), by their attorney, James E. Johnson, Corporation Counsel of the City of New

York, in answerto the cross claims of defendant Shevonne Davis, respectfully allege as follows:

                l.     Deny the allegations set forth in the Cross Claims

                               FIRST AFFIRMATIVE DEFENSE

                2.     The Cross Claims seeking indemnification fail to state a claim against City

Defendants as   it is outside the jurisdiction of this Court, and must be asserted in a New York

State Court Article 78 proceeding.

                               SECOND AFFIRMATIVE DEFENSE

                3.     City Defendants have not violated any rights privileges or immunities

under the Constitution or laws of the United States, of the State o1-New'York, of the City of New

York, or any of its subdivisions.

                                      D AFFIRMATIVE        T)
               4.   The Cross Claim sounding in negligence does not allege that the clairnant has

ilied a tiniely i.loticc of Ciaim, or tirneiy commenceci this proceeciing, as required by irlew York

State Law.

               WHEREFORE, City Defendants request judgment dismissing the Cross Claims

asserted by Defendant Shavonne Davis     in their entirety, and such other and further relief as the

Court deems just and proper:

Dated          New York, New York
               July 3 1,2020

                                             JAMES E. JOHNSON
                                             Corporation Cor:nsel of the
                                               City of New York
                                             Attomey for City Defendants
                                             100 Church Street, Room 2-174
                                             New York, New York 10007
                                             (2t2) 3s6-2086
                                             Corsland@law.nyc.gov


                                              By:
                                                     CHLARENS ORSLAND
                                                     Assistant Corporation Counsel



C: All Counsel of Record
    Via ECF




                                               -2-
